Citation Nr: 1642797	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-26 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine disability. 

2.  Entitlement to service connection for left upper extremity neuropathy.

3.  Whether new and material evidence has been received to reopen a claim for service connection for left shoulder disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for left hip disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to August 1976, and from March 1991 to August 1991 with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the Veteran's representative indicated on the VA Form 9 that the Veteran was receiving disability benefits with the Social Security Administration (SSA).  The Board finds that a remand is necessary to obtain any SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  38 C.F.R. § 3.159 (c)(2) and (3) (2015); Marciniak v. Brown, 10 Vet. App. 198 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's claim for disability benefits and award of Social Security benefits as well as the medical records relied upon concerning that claim. 

2.  Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran, and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




